DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 and 11/11/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusch (US 20070045111 A1) in view of Leeser (US 20170004955 A1)

With regards to claim 1, Trusch disclose(s):
A power converter  (fig 1) configured to convert an electrical input power (3 [0041]) into a bipolar output power (output of 4, 8; [0041, 0016]) and to deliver the bipolar output power to at least two 
a power input port (3) for connection to an electrical power delivering grid [0041]; 
at least two power output ports (output of 4 and 8) each for connection to a respective one of the plasma process (see plasma between electrodes 5, 6 and 9, 10) 
at least one first power converter stage (2) configured to convert the input power to an intermediate power (output from 2 to 4/8); 
at least one further power converter stage (4/8) configured to convert the intermediate power from the first power converter stage to the bipolar output power (output from 4/8); and 
a controller (11 [0043]) configured to control delivering the bipolar output power to the power output ports (output from 4/8), using one or more control parameters selected from a list comprising power, voltage, current, excitation frequency, and protection threshold, such that at least one of the control parameters at a first power output port is different from a corresponding control parameter at a second, different power output port (“DC power switches are therefore 
wherein the controller is configured such that, in operation, the at least one further power converter stage delivers at a first time a first output power signal at the first output power port for a first time frame and at a second time a second output power signal at the second output power port for a second time frame, wherein the first time is different from the second time and the first time frame is different from the second time frame (“Depending on the regulation or control, power is supplied only to individual MF units, and may be supplied only to the desired MF units. DC power switches are therefore not required for switching off or deactivating one single MF unit. Since the MF units usually contain switching bridges, it is sufficient to control the MF units or the inverters containing switching bridges in such a manner that all switches are open. In this case, the inverter transfers no power” [0016]; the examiner takes the position that powering only one MF unit involves a different time frame of operation).
Trusch does not disclose(s):
a bipolar output power and to deliver the bipolar output power to at least two independent plasma processing chambers
Leeser teaches
a bipolar output power (128; fig 1 [0026]) and to deliver the bipolar output power to at least two independent plasma processing chambers (see chambers 101 [0026])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the converter of Trusch by implementing the bipolar output power and to deliver the bipolar output power to at least two independent plasma processing chambers as disclosed by Leeser in order to operate multiple chambers in a cost effective manner as taught/suggested by Leeser ([0050]).


With regards to claim 2. Trusch as modified disclose(s):
The power converter of claim 1, 
Trusch further disclose(s):
further comprising a switching circuitry (“inverters containing switching bridges” [0016]) between the at least one further power converter stage and the power output ports.

With regards to claim 3. Trusch as modified disclose(s):
The power converter of claim 2, 
Trusch further disclose(s):
wherein the controller is configured to control the further power converter stage and the switching circuitry, such that, in operation, the further power converter stage delivers at the first time the first output power signal to the first output power port for the first time frame and at the second time the second output power signal to the second output power port for the second time frame (“Depending on the regulation or control, power is supplied only to individual MF units, and may be supplied only to the desired MF units. DC power switches are therefore not required for switching off or deactivating one single MF unit. Since the MF units usually contain switching bridges, it is sufficient to control the MF units or the inverters containing switching bridges in such a manner that all switches are open. In this case, the inverter transfers no power” [0016]; the examiner takes the position that powering only one MF unit involves a different time frame of operation).

With regards to claim 4. Trusch as modified disclose(s):
The power converter of claim 2, 
Trusch further disclose(s):
wherein the switching circuitry comprises at least two switches each connected to a respective one of the power output ports (“inverters containing switching bridges” [0016]).

With regards to claim 8. Trusch as modified disclose(s):
The power converter of claim 1, 
Trusch further disclose(s):
wherein the at least one further power converter stage comprises two or more further power converter stages (4, 8) configured to: 
convert the intermediate power from the first power converter stage (output from 2) to multiple bipolar output power signals (output from 4, 8), and lead the multiple bipolar output power signals to the power output ports, wherein each of the further power converter stages is connected to a respective power output port of the power output ports (see each of outputs from 4 and 8).

With regards to claim 9. Trusch as modified disclose(s):
The power converter of claim 8, 
Trusch further disclose(s):
wherein the controller (11) is configured to control the two or more further power converter stages (4, 8), such that, in operation, a first further power converter stage delivers at the first time a first bipolar output power signal to the first output power port for the first time frame and a second further power converter stage delivers at the second time a second bipolar power signal to the second output power port for the second time frame (“Depending on the regulation or control, power is supplied only to individual MF units, and may be supplied only to 

With regards to claim 10. Trusch as modified disclose(s):
The power converter of claim 1, 
Trusch further disclose(s):
wherein a current leading capability of the at least one further power converter stage (4/8) is higher than maximum power delivery possibilities of the at least one first power converter stage (see one of  multiple DC current supply option when operating only one DC current supply [0028-0029]).

With regards to claim 11. Trusch as modified disclose(s):
The power converter of claim 1 
Trusch further disclose(s):
wherein the at least one further power converter stage comprises a full bridge and a filter (MF unit [0023]).

With regards to claim 12. Trusch as modified disclose(s):
The power converter of claim 1, 
Trusch further disclose(s):
wherein at least one of the power converter stages comprises a filter circuit comprising one or more energy storing elements at an input of the at least one of the power converter stages (“chokes” [0023]).

With regards to claim 13. Trusch as modified disclose(s):
The power converter of claim 1,
Trusch further disclose(s):
 wherein at least one of the power converter stages comprises a bridge circuit [0023].

With regards to claim 14. Trusch as modified disclose(s):
The power converter of claim 1, 
further comprising: 
a cabinet encompassing the first power converter stage and the at least one further power converter stage, wherein the power input port is directly connected to the cabinet, and the power output ports are directly connected to the cabinet ([0017]).

With regards to claim 15. Trusch disclose(s):
 A plasma processing system (fig 1) comprising: 

a power converter (fig 1) configured to convert an electrical input power (3 [0041]) into a bipolar output power (output of 4, 8; [0041, 0016]) and to deliver the bipolar output power to the plasma processing 
a power input port (3) for connection to an electrical power delivering grid [0041]; 
at least two power output ports (output of 4 and 8) each for connection to a respective one of the plasma process chambers (see plasma between electrodes 5, 6 and 9, 10); 
at least one first power converter stage (2) configured to convert the input power to an intermediate power (output from 2 to 4/8); 

a controller (11 [0043]) configured to control the power converter to deliver the bipolar output power to the power output ports (output from 4/8), using one or more control parameters selected from a list comprising: power, voltage, current, excitation frequency, and protection threshold, such that at least one of the control parameters at a first power output port is different from a corresponding control parameter at a second, different power output port (“DC power switches are therefore not required for switching off or deactivating one single MF unit. Since the MF units usually contain switching bridges, it is sufficient to control the MF units or the inverters containing switching bridges in such a manner that all switches are open. In this case, the inverter transfers no power” [0016]), 
wherein the controller is configured to control the power converter such that, in operation, the power converter delivers at a first time a first output power signal at the first output power port for a first time frame and at a second time a second output power signal at the second output power port for a second time frame, wherein the first time is different from the second time and the first time frame is different from the second time frame (“Depending on the regulation or control, power is supplied only to individual MF units, and may be supplied only to the desired MF units. DC power switches are therefore not required for switching off or deactivating one single MF unit. Since the MF units usually contain switching bridges, it is sufficient to control the MF units or the inverters containing switching bridges in such a manner that all switches are open. In this case, the inverter transfers no power” [0016]; the examiner takes the position that powering only one MF unit involves a different time frame of operation).
Trusch does not disclose(s):
a bipolar output power and to deliver the bipolar output power to at least two independent plasma processing chambers
Leeser teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the converter of Trusch by implementing the bipolar output power and to deliver the bipolar output power to at least two independent plasma processing chambers as disclosed by Leeser in order to operate multiple chambers in a cost effective manner as taught/suggested by Leeser ([0050]).
Furthermore, it would have been obvious to one of ordinary skill in the art to apply the known technique of operating multiple power converter stages in a plasma process of Trusch to the know device having multiple power converter stages in a plasma process of Leeser yielding the predictable result of individually operate each of a plurality of plasma chambers.

With regards to claim 17. Trusch as modified disclose(s):
The plasma processing system of claim 15, 
Leeser further disclose(s):
wherein at least one of the plasma processing chambers is configured to perform at least one of a PECVD process, a PVD process, an ALD process, or a plasma etching process [0020].

With regards to claim 18. Trusch as modified disclose(s):
The plasma processing system of claim 17, 
Leeser further disclose(s):
wherein a first plasma processing chamber of the plasma processing chambers is configured to perform a first plasma process, and wherein a second plasma processing chamber of the plasma processing chambers is configured to perform one of: a second plasma 

With regards to claim 19. Trusch disclose(s):
A method (fig 1)of controlling multiple plasma processes in multiple plasma processing (7) 
converting an electrical input power (3) into a bipolar output power (output from 4/8); and 
delivering the bipolar output power (output from 4/8)to the plasma processing (7) 
 wherein each of the plasma processing (electrodes 5/6, 9/10) 
wherein the one or more control parameters are selected from a list comprising power, voltage, current, excitation frequency, and protection threshold [0016].
Trusch does not disclose(s):
controlling multiple plasma processes in multiple plasma processing  chambers with a controller

controlling multiple plasma processes in multiple plasma processing  chambers with a controller (128, 133; fig 1 [0026]) (see chambers 101 [0026])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Trusch by controlling multiple plasma processes in multiple plasma processing  chambers with a controller as disclosed by Leeser in order to operate multiple chambers in a cost effective manner as taught/suggested by Leeser ([0050]).

With regards to claim 20. Trusch as modified disclose(s):
The method of claim 19, 
Trusch further  disclose(s):
wherein controlling a power converter to deliver the bipolar output power to multiple power output ports comprises: 
controlling the power converter to deliver at a first time a first output power signal to a first output power port connected to the first plasma processing chamber for a first time frame and at a second time a second output power signal to a second output power port connected to the second plasma processing chamber for a second time frame, wherein the first time is different from the second time and the first time frame is different from the second time frame (“Depending on the regulation or control, power is supplied only to individual MF units, and may be supplied only to the desired MF units. DC power switches are therefore not required for switching off or deactivating one single MF unit. Since the MF units usually contain switching bridges, it is sufficient to control the MF units or the inverters containing switching bridges in such a manner that all switches are open. In this case, the inverter transfers no power” [0016]; the examiner takes the position that powering only one MF unit involves a different time frame of operation).

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusch (US 20070045111 A1) in view of Leeser (US 20170004955 A1) as applied to claim 15 above, and further in view of Pohl (US 20120101642 A1)

With regards to claim 16. Trusch as modified disclose(s):
The plasma processing system of claim 15, 
Trusch as modified does not disclose(s):
a second controller external from the power converter and operable to control plasma processes in the plasma processing chambers.
Pohl teaches
a second controller (17, 12; fig 6; [0043]) external from the power converter and operable to control plasma processes in the plasma processing chambers [0004].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified plasma processing system of Trusch by implementing a second controller external from the power converter and operable to control plasma processes in the plasma processing as disclosed by Pohl in order remotely operate a plasma processing system as taught/suggested by Pohl ([043]).

Allowable Subject Matter
Claim(s) 5-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to claim 5, the prior art fails to teach or suggest a/an power converter requiring:
wherein a current leading capability of the switches together is higher than maximum power delivery possibilities of the at least one first power converter stage, in combination with the other limitations of the claim.
With regards to claim 6, the prior art fails to teach or suggest a/an power converter requiring:
wherein the controller is configured to activate one of the switches from a closed status into an open status when an absolute value of current through the one of the switches is lower than a current threshold, in combination with the other limitations of the claim.
With regards to claim 7, the prior art fails to teach or suggest a/an power converter requiring:
wherein the controller is configured to activate one of the switches from an open status into a closed status when an absolute value of voltage along the one of the switches is lower than a voltage threshold, in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844